Case: 2:16-cv-00880-ALM-CMV Doc #: 74 Filed: 05/20/20 Page: 1 of 1 PAGEID #: 3048




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DALE PHILLIPS,                                :

               Plaintiff,                     :       Case No. 2:16-cv-880

        v.                                    :       Chief Judge Algenon L. Marbley

KAREN BLAIR, et al.                           :       Magistrate Judge Chelsey M. Vascura

               Defendants.                    :


                                   STIPULATED DISMISSAL

        The parties have resolved this matter; therefore, it is hereby dismissed with prejudice,

each side to bear its own costs.


                                              So Ordered:



                                              Algenon L. Marbley
                                              United States District Judge

Date:


                                              Respectfully submitted,


                                              CITY OF COLUMBUS, DEPARTMENT OF LAW
                                              ZACH KLEIN, CITY ATTORNEY

s/ Jennifer L. Branch                         s/ Pamela J. Gordon
Jennifer L. Branch (0038893)                  Pamela J. Gordon (0030794)
Gerhardstein & Branch Co. LPA                 Assistant City Attorney
441 Vine Street, Suite 3400                   77 N. Front Street
Cincinnati, Ohio 45202                        Columbus, Ohio 43215
(513) 621-9100                                (614) 645-6943
jbranch@gbfirm.com                            pjgordon@columbus.gov
Attorney for Plaintiff                        Attorney for Defendants
